DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-19 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2017 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-8, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim – US 2016/0349868 A1) in view of Ricci (Ricci – US 2016/0266606 A1).

As to claim 1, Kim discloses a biological information measuring device comprising;
a first processor (Kim: Abstract and FIG. 2 the controller 280 comprising the main CPU 284) including a first interface (Kim: FIG. 1 the first interface 285-1) configured to acquire a signal from a sensor (Kim: [0091]-[0094], [0098], and FIG. 2 the sensor 270 comprising the illuminance sensor 271, the touch sensor 273, and the proximity sensor 275: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc) and a second interface (Kim: FIG. 1 the Nth interface 285-n) configured to acquire a signal (Kim: [0091]-[0094], [0098], and FIG. 2: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc); and
a second processor (Kim: the image processor 240) configured to control at least one of a display section (Kim: [0075], [0085]-[0086], FIG. 2 the emissive display 210: The image processor 240 may be an element that performs processing with respect to the image data received from the image receiver 230. The image processor 230 may perform various types of image processing, such as decoding, scaling, noise filtering, frame rate converting, resolution converting, etc., with respect to the image data. The image processor 240 may output a processed image to at least one selected from the emissive display 210 and the transparent display 220 according to a display mode) and a communication section and electrically connected to the first processor (Kim: [0091]-[0094], [0098], and FIG. 2).
Kim does not explicitly disclose the first interface configured to acquire a biological signal output from a biological sensor and the second interface configured to acquire a satellite signal.
However, it has been known in the art of wearable device to implement the first interface configured to acquire a biological signal output from a biological sensor and the second interface configured to acquire a satellite signal, as suggested by Ricci, which discloses the first interface (Ricci: [0128], [0191], and FIG. 2: Communications between various components of the body 104 and the shell 108 can be carried by one or more buses 220, 220A) configured to acquire a biological signal output from a biological sensor (Ricci: [0090], [0104], [0125], [0147], [0187], and FIG. 2: the shell 108 is configured to automatically display at least some sensor data collected by the body 104 when the shell 108 is paired with the body 104. For example, as illustrated in FIG. 1G, a first display portion 115A may display temperature data collected by the body 104. The temperature data may comprise an atmospheric temperature of a body temperature of the user. Another display portion 115N may display biometric data of the user. In one embodiment, the biometric data in display portion 115N comprises a heart-rate of the user. In another embodiment, the biometric data 115N comprises a respiration rate. The heart-rate and the respiration rate may be presented graphically or numerically) and the second interface (Ricci: [0128], [0191], and FIG. 2 the GPS receiver 236, and 236A: Communications between various components of the body 104 and the shell 108 can be carried by one or more buses 220, 220A) configured to acquire a satellite signal (Ricci: [0037], [0123], [0128], [0191], and FIG. 2: The body 104 and/or the shell 108 can also optionally include a global positioning system (GPS) receiver 236, 236A. It will be appreciated that the GPS receiver may be operable to receive and process position and timing signals from any other global navigation satellite system (GNSS) including without limitation the Russian GLONASS, EU Galileo, and the Chinese BeiDou and COMPASS systems. In accordance with embodiments of the present disclosure, the GPS receiver 236 may further comprise a GPS module that is capable of providing absolute location information to other components of the device 100).
Therefore, in view of teachings by Kim and Ricci, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warbled device of Kim to include the first interface configured to acquire a biological signal output from a biological sensor and the second interface configured to acquire a satellite signal, as suggested by Ricci. The motivation for this is to implement a known alternative design of a wearable device for monitoring different conditions of a user.

As to claim 2, Kim and Ricci disclose he limitations of claim 1 further comprising the biological information measuring device according to claim 1, wherein
the first processor includes a processing section connected to the first interface and the second interface (Kim: [0091]-[0094], [0098], and FIG. 2 the sensor 270 comprising the illuminance sensor 271, the touch sensor 273, and the proximity sensor 275: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc) and configured to perform processing based on the biological signal and the satellite signal (Kim: Abstract, [0087], [0092], and FIG. 5-7: if the electronic apparatus 200 is a tablet PC, the base module may further include a position determining module for determining a global positioning system (GPS)-based Ricci: Abstract, [0008], [0023], [0123], [0170]-[0171], [0182], FIG. 2: the rules created by the users 700A, 700B may be location or context based. The user 700B may allow certain information, such as health data, to be shared with other devices 100A and the server 408 when the wearable device 100B determines that the user is in a gym. The wearable device 100B may connect to the server 408 or access another database with information about the location. After determining the location is a gym, the wearable device 100B may share a predetermined amount and type of information. Alternatively, if the user 700B is in a different location, the wearable device 100B may determine that the user 700B is in a restaurant or bar, or some other public location in which the user 700B has created a rule to limit the sharing of data or the pairing of device 100B with other wearable devices 100 and servers 408. The wearable device 100B may determine the type of location based on information received from a database of locations, such as Google Maps or other databases of geographical information systems accessible over a network or saved in memory of the device 100B. In one embodiment, the device 100B may provide an alert to the user to select a level of data or pairing allowed in the facility).

As to claim 3, Kim and Ricci disclose he limitations of claim 2 further comprising the biological information measuring device according to claim 2, wherein
the first processor is capable of operating in any one operation mode of a plurality of operation modes (Kim: Abstract, [0017]-[0019], [0021]-[0025], [0068]-[0071], and FIG. 5-7: a controller configured to control the emissive display to provide the first image in according to first mode and control the transparent display to provide the second image according to a second mode and Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: In another , and
the processing section performs, on the basis of the biological signal, processing for switching an operation mode among the plurality of operation modes (Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: the body 104 may determine that the shell 108 is associated with a fitness activity. Accordingly, the wearable device 100 may change to a fitness mode. This may include collecting biometric information of the wearer at a different frequency. Thus, sensors of the body 104 and the shell 108 may collect information more frequently. Additionally or alternatively, in the fitness mode, the device 100 may share sensor data with peripheral devices automatically).

As to claim 4, Kim and Ricci disclose he limitations of claim 2 further comprising the biological information measuring device according to claim 2, wherein
the first processor includes a third interface (Kim: [0091]-[0094], [0098], and FIG. 2: As shown in FIG. 2, the controller 280 includes the RAM 281, the ROM 282, a graphic processor 283, a main central processing unit (CPU) 284, first through n.sup.th interfaces 285-1 through 285-n, and a bus 286. Here, the RAM 281, the ROM 282, the graphic processor 283, the main CPU 284, the first through n.sup.th interfaces 285-1 through 285-n, etc. may be connected to one another through the bus 286 and Ricci: [0128], [0191], and FIG. 2: Communications between configured to acquire a body motion signal output from a body motion sensor (Kim: [0087], [0092], and FIG. 2 the sensor 270: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc. and Ricci: [0123], [0189], and FIG. 2 the accelerometers 276-276A: An accelerometer(s) 276, 276A may also be included in at least one of the body 104 and the shell 108. For example, in connection with the display of information to a user and/or other functions, a signal from the accelerometer 276 can be used to determine an orientation and/or format in which to display that information to the user), and
the processing section performs, on the basis of at least one of the biological signal and the body motion signal, processing for switching an operation mode among the plurality of operation modes (Ricci: [0123], [0189], and FIG. 2 the accelerometers 276-276A: The devices may detect a sudden deceleration (or acceleration) above a predetermined amount and determine that the device is in a crash or accident mode. The device may then increase the sample rate of the sensors to collect and store position and other sensor data more frequently. The device 100 may also determine that the data collected in the crash mode should be stored for longer, or have priority over, other data if memory is limited).

As to claim 5, Kim and Ricci disclose he limitations of claim 3 further comprising the biological information measuring device according to claim 3, wherein
the first processor includes a nonvolatile memory configured to store a plurality of operation programs each corresponding to a respective one of the plurality of operation modes Ricci: [0114], [0153], [0189], and FIG. 2: The body 104 and/or the shell 108 may also include memory 208, 208A for use in connection with the execution of application programming or instructions by the processors 204, and for the temporary or long term storage of program instructions and/or data).

As to claim 7, Kim and Ricci disclose he limitations of claim 3 further comprising the biological information measuring device according to claim 3, wherein the plurality of operation modes include at least two of a clock display mode, an activity meter mode, and a workout mode (Ricci: [0104] and FIG. 1: as illustrated in FIG. 1G, the shell display 114 may include any number of separate display portions or windows 115A, 115B . . . 115N. The display portions 115 may be configurable by the user to display any desired information. In one embodiment, the shell 108 is configured to automatically display at least some sensor data collected by the body 104 when the shell 108 is paired with the body 104. For example, as illustrated in FIG. 1G, a first display portion 115A may display temperature data collected by the body 104. The temperature data may comprise an atmospheric temperature of a body temperature of the user. Another display portion 115N may display biometric data of the user. In one embodiment, the biometric data in display portion 115N comprises a heart-rate of the user. In another embodiment, the biometric data 115N comprises a respiration rate. The heart-rate and the respiration rate may be presented graphically or numerically. Optionally, the user can chose how and where the sensor data is presented on display 114. More specifically, the user can change the arrangement, size, or number, of display portions 115. The user can also define what data is presented in display portions 115. For example, the display 114 may be configured to display temperature, time, and other information selected by the user).

As to claim 8, Kim and Ricci disclose the limitations of claim 1 further comprising the biological information measuring device according to claim 1, wherein the first processor includes a fourth interface (Kim: [0091]-[0094], [0098], and FIG. 2: As shown in FIG. 2, the controller 280 includes the RAM 281, the ROM 282, a graphic processor 283, a main central processing unit (CPU) 284, first through n.sup.th interfaces 285-1 through 285-n, and a bus 286. Here, the RAM 281, the ROM 282, the graphic processor 283, the main CPU 284, the first through n.sup.th interfaces 285-1 through 285-n, etc. may be connected to one another through the bus 286) configured to acquire an environment signal output from an environment sensor (Kim: [0104]-[0105], [0113], and FIG. 6: if a surrounding environment is bright, an image may be provided by using the transparent display 220 having a high outside visibility. If the surrounding environment is dark, an image may be provided by using the emissive display 210 providing a high-quality image).

As to claim 15, Kim and Ricci disclose he limitations of claim 1 further comprising a wearable device comprising the biological information measuring device according to claim 1 (Kim: Abstract, [0087], [0092], [0101], and FIG. 5-7: the electronic apparatus 200 is a smart watch, the controller 280 may operate in the second mode when there is no user input. If a user touch input is sensed, the controller 280 may operate the electronic apparatus 200 in the first mode and Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: the body 104 may determine that the shell 108 is associated with a fitness activity. Accordingly, the wearable device 100 may change to a fitness mode. This may include collecting biometric information of the wearer at a different frequency. Thus, sensors of the body 104 and the shell .

As to claim 16, Kim and Ricci discloses all the sensor information processing device limitations as claimed that mirrors the biological information measuring device in claim 1; thus, claim 16 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a sensor information processing device comprising: a processing section;
an interface (Kim: FIG. 1 the first interface 285-1) configured to acquire a biological signal from a biological sensor (Kim: [0091]-[0094], [0098], and FIG. 2 the sensor 270 comprising the illuminance sensor 271, the touch sensor 273, and the proximity sensor 275: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc. and Ricci: [0090], [0104], [0125], [0147], [0187], and FIG. 2: the shell 108 is configured to automatically display at least some sensor data collected by the body 104 when the shell 108 is paired with the body 104. For example, as illustrated in FIG. 1G, a first display portion 115A may display temperature data collected by the body 104. The temperature data may comprise an atmospheric temperature of a body temperature of the user. Another display portion 115N may display biometric data of the user. In one embodiment, the biometric data in display portion 115N comprises a heart-rate of the user. In another embodiment, the biometric data 115N comprises a respiration rate. The heart-rate and the respiration rate may be presented graphically or numerically);
a computer program that
a nonvolatile memory configured to store a plurality of operation programs each corresponding to a respective one of a plurality of operation modes (Kim: Abstract, [0017]-[0019], [0021]-[0025], [0068]-[0071], and FIG. 5-7: a controller configured to control the emissive display to provide the first image in according to first mode and control the transparent display to provide the second image according to a second mode and Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: In another embodiment in which each of the body 104 and the shell 108 include displays 110, 114, changing the display mode may include determining if the body display 110 was presenting a display (e.g., a window or other user interface on display 110) before the pairing. If display 110 was presenting a display, the display may be migrated from the body display 110 to the shell display 114. Migrating the display may include changing the size, orientation, or resolution of the window or UI displayed by display 110 for presentation on display 114); and 
a storing section, wherein each operation program is operates on the basis of sensor information output from the biological sensor (Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: the body 104 may determine that the shell 108 is associated with a fitness activity. Accordingly, the wearable device 100 may change to a fitness mode. This may include collecting biometric information of the wearer at a different frequency. Thus, sensors of the body 104 and the shell 108 may collect information more frequently. Additionally or alternatively, in the fitness mode, the device 100 may share sensor data with peripheral devices automatically),
an operation program selected out of the plurality of operation programs is loaded to the storing section (Ricci: [0114], [0153], [0189], and FIG. 2: The body 104 and/or the shell 108 , and
the processing section operates according to the operation program loaded to the storing section (Ricci: [0114], [0153], [0189], and FIG. 2: The body 104 and/or the shell 108 may also include memory 208, 208A for use in connection with the execution of application programming or instructions by the processors 204, and for the temporary or long term storage of program instructions and/or data).

As to claim 18, Kim and Ricci discloses all the biological information measuring device limitations as claimed that mirrors the biological information measuring device in claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a biological information measuring device comprising:
a first processor (Kim: Abstract and FIG. 2 the controller 280 comprising the main CPU 284) that includes a first interface (Kim: FIG. 1 the first interface 285-1) and a second interface (Kim: FIG. 1 the Nth interface 285-n), the first interface acquiring a biological signal output from a biological sensor (Ricci: [0090], [0104], [0125], [0147], [0187], and FIG. 2: the shell 108 is configured to automatically display at least some sensor data collected by the body 104 when the shell 108 is paired with the body 104. For example, as illustrated in FIG. 1G, a first display portion 115A may display temperature data collected by the body 104. The temperature data may comprise an atmospheric temperature of a body temperature of the user. Another display portion 115N may display biometric data of the user. In one embodiment, the biometric data in display portion 115N comprises a heart-rate of the user. In another embodiment, the biometric data 115N comprises a respiration rate. The heart-rate and the respiration rate may be presented graphically or numerically), the second interface acquiring a satellite signal (Ricci: [0037], [0123], [0128], [0191], and FIG. 2: The body 104 and/or the shell 108 can also optionally include a global positioning system (GPS) receiver 236, 236A. It will be appreciated that the GPS receiver may be operable to receive and process position and timing signals from any other global navigation satellite system (GNSS) including without limitation the Russian GLONASS, EU Galileo, and the Chinese BeiDou and COMPASS systems. In accordance with embodiments of the present disclosure, the GPS receiver 236 may further comprise a GPS module that is capable of providing absolute location information to other components of the device 100); and
a second processor (Kim: the image processor 240) that controls at least one of (1) a display (Kim: [0075], [0085]-[0086], FIG. 2 the emissive display 210: The image processor 240 may be an element that performs processing with respect to the image data received from the image receiver 230. The image processor 230 may perform various types of image processing, such as decoding, scaling, noise filtering, frame rate converting, resolution converting, etc., with respect to the image data. The image processor 240 may output a processed image to at least one selected from the emissive display 210 and the transparent display 220 according to a display mode) and (2) a communication interface and an antenna, and is electrically connected to the first processor (Kim: [0091]-[0094], [0098], and FIG. 2).

As to claim 19, Kim and Ricci disclose he limitations of claim 18 further comprising the biological information measuring device according to claim 18, further comprising the biological sensor (Ricci: [0090], [0104], [0125], [0147], [0187], and FIG. 2: the shell 108 is configured to automatically display at least some sensor data collected by the body 104 when the shell 108 is paired with the body 104. For example, as illustrated in FIG. 1G, a first display portion 115A may display temperature data collected by the body 104. The temperature data may comprise an atmospheric temperature of a body temperature of the user. Another display portion 115N may display biometric data of the user. In one embodiment, the biometric data in display portion 115N comprises a heart-rate of the user. In another embodiment, the biometric data 115N comprises a respiration rate. The heart-rate and the respiration rate may be presented graphically or numerically).

Claims 6, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim – US 2016/0349868 A1) in view of Ricci (Ricci – US 2016/0266606 A1) and further in view of Hsiao et al. (Hsiao - US 2015/0277401 A1).

As to claim 6, Kim and Ricci disclose the limitations of claim 5 except for the claimed limitations of the biological information measuring device according to claim 5, wherein the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and the nonvolatile memory is stacked on the semiconductor chip.
However, it has been known in the art of electronic processing design to implement the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and the nonvolatile memory is stacked on the semiconductor chip, as suggested by Hsiao, which discloses the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and the nonvolatile memory is stacked on the semiconductor chip (Hsiao: Abstract, [0014]-[0016], and FIG. 1-3 the processing unit 102 
Therefore, in view of teachings by Kim, Ricci, and Hsiao it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warbled device of Kim and Ricci, to include the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and the nonvolatile memory is stacked on the semiconductor chip, as suggested by Hsiao. The motivation for this is to implement a known alternative design of a processing unit a wearable device for monitoring different conditions of a user.

As to claim 9, Kim and Ricci disclose he limitations of claim 1 except for the claimed limitations of the biological information measuring device according to claim 1, wherein the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied.

However, it has been known in the art of electronic processing design to implement the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied, as suggested by Hsiao, which discloses the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby mode, so that the data reported from the timing unit 175 and the sensors 190 can be processed in the standby mode thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in  one piece an article which formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).

Therefore, in view of teachings by Kim, Ricci, and Hsiao it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warbled device of Kim and Ricci, to include the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied, as suggested by Hsiao. The motivation for this is to implement a known alternative design of a processing unit a wearable device for monitoring different activity conditions of a user.

As to claim 10, Kim, Ricci, and Hsiao disclose the limitations of claim 9 further comprising the biological information measuring device according to claim 9, wherein
the clock supply section performs selection of a clock signal among the plurality of clock signals to be supplied at a start time and selection of a clock signal among the plurality of clock signals to be supplied at an operation time after the start (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby .

As to claim 11, Kim, Ricci, and Hsiao disclose the limitations of claim 9 further comprising the biological information measuring device according to claim 9, further comprising an external oscillator provided on an outside of the first processor, wherein
the first processor includes an internal oscillator, and
the clock signals include a signal output from the external oscillator and a signal output from the internal oscillator (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby mode, so that the data reported from the timing unit 175 and the sensors 190 can be processed in the standby mode; thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in  one piece an article which formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).

As to claim 12, Kim, Ricci, and Hsiao disclose the limitations of claim 2 further comprising the biological information measuring device according to claim 2, wherein
the first processor includes a clock-frequency control section configured to change, on the basis of at least one of the biological signal, the satellite signal, and an environment signal output from an environment sensor, a clock frequency of a clock signal supplied to the processing section (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby mode, so that the data reported from the timing unit 175 and the sensors 190 can be processed in the standby mode; thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in  one piece an article which formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).

As to claim 13, Kim, Ricci, and Hsiao disclose the limitations of claim 12 further comprising the biological information measuring device according to claim 12, wherein
the first processor includes an internal oscillator configured to generate the clock signal, and
the clock-frequency control section controls an oscillation frequency of the internal oscillator to change the clock frequency (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device .

As to claim 14, Kim, Ricci, and Hsiao disclose the limitations of claim 13 further comprising the biological information measuring device according to claim 13, wherein
the internal oscillator includes a switching-timing control section configured to perform, when the clock frequency is changed, switching timing control for suppressing glitch occurrence in the clock signal (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: In the first scenario, taking the wearable device 100 equipped with the Android operating system as an example, when the user wants to play games or run applications on the wearable device 100, the processor 111 may set the wearable device 100 to enter a "rich application" mode. In the rich application mode, the processor 111 operates at full speed to handle frequent data processing of various applications, and the primary components (e.g. components 110.about.160) in the wearable device 100 are enabled and supplied with the clock signal having the highest frequency (e.g. 26 MHz) and .

As to claim 17, Kim, Ricci, and Hsiao disclose the limitations of claim 16 further comprising the sensor information processing device according to claim 16, wherein the processing section performs, according to the operation program loaded to the storing section, processing for changing a clock frequency of a clock signal supplied to the processing section. (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: In the first scenario, taking the wearable device 100 equipped with the Android operating system as an example, when the user wants to play games or run applications on the wearable device 100, the processor 111 may set the wearable device 100 to enter a "rich application" mode. In the rich application mode, the processor 111 operates at full speed to handle frequent data processing of various applications, and the primary components (e.g. components 110.about.160) in the wearable device 100 are enabled and supplied with the clock signal having the highest frequency (e.g. 26 MHz) and accuracy (i.e. using the PLL circuit 148) provided by the clock generator 140. For description, the selected clock path and data paths are illustrated in FIG. 2 while the inactive or bypassed component (e.g. memory wrapper 191) are not shown; thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in one piece an 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jung et al., US 2016/0370881 A1, discloses electronic apparatus including a strap and method of controlling the same.
Park et al., US 2016/0252980 A1, discloses method for controlling rotation recognition unit of rotating body and electronic device thereof.
Lee, US 2017/0185923 A1, discloses exercise apparatus group.
Farshchi et al discloses Bi-Fi: An Embedded Sensor/System Architecture for Remote Biological Monitoring.
Aisyah et al. discloses Design of Data Acquisition System of Environmental Parameter in Riau Islands using myRIO.
Xue et al. discloses Architecture of remote vital signs acquisition based — GPS.
Tae-Gyu Lee discloses Wearable Passive biosensing interface method for gathering bioinformation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684